Mr. Justice Boggs delivered the opinion of the court. 7. Street railroads, § 64*—what degree of care required in operation of cars at street crossings. It is incumbent upon persons operating street cars to exercise a greater degree of care and watchfulness at street crossings or intersections than at other places along the route. 8. Street railroads, § 133*—when question of negligence in operation of Gar upon approaching crossing for fury. The question of the negligence of a street car company’s servant in operating its car on approaching a "crossing, having regard for the travel at that point, is for the jury.